DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 9/20/21 have been received and entered in the application. 
Claims 1-6 are currently pending. 
Claim 5 is withdrawn as directed to a non-elected invention without traverse in the reply filed 5/4/21. 
Claims 1-4 are currently amended. 
Claims 1-4, and 6 are elected and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
	

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 
Claims 1 and 6 are directed to a “method of making a viable disc regenerative composition” from bone marrow-derived components. The specification as originally filed indicates that the composition requires “a micronized material of nucleus pulposus and a biological composition” [0007]. The specification does not appear to have contemplated preparing a viable disc regenerative composition from a bone marrow-derived components alone. Therefore, it is not clear that, at the time of filing, applicants had full possession of the claims as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "the vertebral body".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gorantla et al (Development and validation of a procedure to isolate viable bone marrow cells from the vertebrae of cadaveric organ donors for composite organ grafting. Cytotherapy, Vol. 1, No. 14 (January 2012) pages 104-113., hereinafter Gorantla) in view of Bourzac et al (Isolation of equine bone marrow-derived mesenchymal stem cells: A comparison between three protocols. Equine Veterinary Journal, Vol. 42, No. 6 (2010), pages 519-527., hereinafter Bourzac) and Matsumura et al (Polyampholytes as cryoprotective agents for mammalian cell cryopreservation. Cell transplantation, Vol. 19, no. 6-7 (1 June 2010) pages 691-699., cited on IDS dated 10/20/20, hereinafter Matsumura).
Gorantla discloses methods of isolating bone marrow from cadaveric vertebral bodies (VBs) (Abstract). Gorantla discloses obtaining T8-L4 VBs from cadaveric donors with IVDs excised from the VBs (Donors, VB harvest, Isolation of BM cells). The VBs are cut into cubes and irrigated (Isolation of BM cells, Fig. 1). The fragments are further crushed in a bone grinder and strained to obtain a cell-rich filtrate (Isolation of BM fragments, Fig. 1). Rinsed bone fragments are then tumbled in a bone marrow tumbler for three washes, with the washing medium recovered and pooled with the cell-rich filtrate (Isolation of BM cells, Fig. 1). Gorantla explains that the cell filtrate is then processed according to conventional means to obtain bone marrow derived mesenchymal stem cells (BM MSCs) (Isolation of BM cells).
Gorantla does not disclose that the BM MSCs are isolated using density centrifugation methods. 
Bourzac discloses methods of isolating bone marrow-derived mesenchymal stem cells using density gradient centrifugation methods (Abstract). Bourzac discloses obtaining bone marrow aspirates and isolating the BM MSCs using classic, Percoll, and Ficoll isolation protocols (Bone marrow harvest, Mesenchymal stem cell isolation). For the Percoll and Ficoll isolation protocols the bone marrow aspirate is centrifuged at 1000g for 15 minutes, with the resultant supernatant aspirated (Density gradient separation). The cell pellet is resuspended in culture medium, layered over the Percoll or Ficoll, and centrifuged at 400g for 25 minutes (Density gradient separation). The MSC-containing density gradient band is then aspirated and washed (Density gradient separation, Fig. 1). Bourzac further discloses performing a cell count on the resultant cell population (Density gradient separation, Protocol MSC yield). 
As Gorantla discloses that means known in the art may be used to isolate the BM MSCs, it would be obvious to one of ordinary skill in the art that the methods of Bourzac could be utilized. A skilled artisan would be motivated to use the methods of Bourzac in Gorantla to obtain better MSC yields.
The combination does not disclose that the MSCs may be further cryopreserved. 
Matsumura discloses methods of cryopreserving mammalian cells, including bone marrow-derived mesenchymal stem cells, using polyampholyte cryoprotectants, and subsequently thawing the cryopreserved cells. Matsumura explains that cryopreservation of cells is an important approach for the long term preservation of cells for cellular treatment therapies (Introduction). Matsumura discloses suspending rat BM MSCs in dimethyl sulfoxide (DMSO), and ∊-poly-l-lysine (PLL; PLL is a polyampholyte), and freezing the cells (Cell culture, Cryopreservation protocol and evaluation of survival). The cells are subsequently quick thawed in a water bath at 37°C (Cryopreservation protocol and evaluation of survival). BM MSCs demonstrated significantly higher proliferation rates than other cryoprotectants, which retaining the ability to differentiate into each of adipocytes, osteoblasts, and chondrocytes (Cryopreservation of rat mesenchymal stem cells, Figs. 3-4). Matsumura explains that polyampholytes such as PLL are more effective for cryopreservation of cells, and avoids the use of proteins or toxic compounds (Discussion). 
As each of Gorantla, Bourzac and Matsumura are directed to methods involving BM MSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for the long term preservation of BM MSCs for use in cellular therapies, like those of Moehlenbruck. Further, as Moehlenbruck explicitly discloses sterilizing and storing the particulate NP, there is a suggestion present in Moehlenbruck that storage of the components is advantageous.  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moehlenbruck et al (US Publication 2007/0003525, hereinafter Moehlenbruck) in view of Gorantla, Bourzac and Matsumura.
Moehlenbruck discloses methods and compositions for the treatment of intervertebral disc (IVD) impairment (Abstract). In one embodiment, Moehlenbruck discloses preparing a cross-linked nucleus pulposus tissue composition (para 93-100). The NP may be obtained from any suitable mammalian donor vertebrae (para 93-94). Moehlenbruck discloses that the NP may be harvested by a variety of methods known to those skilled in the art (para 94). Preferably, the annulus fibrosus is sliced radially and the vertebral end plates are separated to expose the NPs (para 94). The NPs is then removed and cross-linked (para 95-98). The cross-linked NPs are collected and lyophilized and pulverized using a freezer-mill (para 98; pulverized is interpreted as synonymous with micronized; freezer-mill is interpreted as synonymous with cryo-mill). The particulate NP material is then sterilized and stored for later use (para 98). In some embodiments, the NP may be combined with BM MSCs (para 30-31). The composition may combined with saline and administered transpedically (para 109-114).   
Moehlenbruck does not disclose methods of obtaining BM MSCs for use in the composition. 
Gorantla discloses methods of isolating bone marrow from cadaveric vertebral bodies (VBs) (Abstract). Gorantla discloses obtaining T8-L4 VBs from cadaveric donors with IVDs excised from the VBs (Donors, VB harvest, Isolation of BM cells). The VBs are cut into cubes and irrigated (Isolation of BM cells, Fig. 1). The fragments are further crushed in a bone grinder and strained to obtain a cell-rich filtrate (Isolation of BM fragments, Fig. 1). Rinsed bone fragments are then tumbled in a bone marrow tumbler for three washes, with the washing medium recovered and pooled with the cell-rich filtrate (Isolation of BM cells, Fig. 1). Gorantla explains that the cell filtrate is then processed according to conventional means to obtain bone marrow (BM) derived mesenchymal stem cells (MSCs) (Isolation of BM cells). Gorantla explains that vertebrae are known to be an excellent source of BM and BM MSCs. As each of Moehlenbruck and Gorantla are directed to methods of utilizing components of vertebrae, including BM MSCs, it would be obvious to one of ordinary skill in the art the references could be combined. A skilled artisan would be motivated to utilize the methods of Gorantla to obtain BM MSCs for the methods of 
The combination of Moehlenbruck and Gorantla does not disclose that the BM MSCs are isolated using density centrifugation methods. 
Bourzac discloses methods of isolating bone marrow-derived mesenchymal stem cells using density gradient centrifugation methods (Abstract). Bourzac discloses obtaining bone marrow aspirates and isolating the BM MSCs using classic, Percoll, and Ficoll isolation protocols (Bone marrow harvest, Mesenchymal stem cell isolation). For the Percoll and Ficoll isolation protocols the bone marrow aspirate is centrifuged at 1000g for 15 minutes, with the resultant supernatant aspirated (Density gradient separation). The cell pellet is resuspended in culture medium, layered over the Percoll or Ficoll, and centrifuged at 400g for 25 minutes (Density gradient separation). The MSC-containing density gradient band is then aspirated and washed (Density gradient separation, Fig. 1). Bourzac further discloses performing a cell count on the resultant cell population (Density gradient separation, Protocol MSC yield). Bourzac explains that the density gradient methods allows for significantly better MSC isolation yield as compared to the classic isolation protocol (Discussion, Table 1). As Gorantla discloses that means known in the art may be used to isolate the VB-derived BM MSCs, it would be obvious to one of ordinary skill in the art that the methods of Bourzac could be utilized. A skilled artisan would be motivated to use the methods of Bourzac in Gorantla to obtain better MSC yields. 
The combination does not disclose that the MSCs may be further cryopreserved. 
Matsumura discloses methods of cryopreserving mammalian cells, including bone marrow-derived mesenchymal stem cells, using polyampholyte cryoprotectants, and subsequently thawing the cryopreserved cells. Matsumura explains that cryopreservation of cells is an important approach for the long term preservation of cells for cellular treatment therapies (Introduction). Matsumura discloses suspending rat BM MSCs in dimethyl sulfoxide (DMSO), and ∊-poly-l-lysine (PLL; PLL is a polyampholyte), and freezing the cells (Cell culture, Cryopreservation protocol and evaluation of survival). The cells are subsequently quick thawed in a water bath at 37°C (Cryopreservation protocol and .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moehlenbruck in view of Gorantla et al (Development and validation of a procedure to isolate viable bone marrow cells from the vertebrae of cadaveric organ donors for composite organ grafting. Cytotherapy, Vol. 1, No. 14 (January 2012) pages 104-113., hereinafter Gorantla) and Katkov et al (Low- and high-temperature vitrification as a new approach to biostabilization of reproductive and progenitor cells. International Journal of Refrigeration, Vol. 29, No. 3 (May 2006) pages 346-357., hereinafter Katkov). 
Moehlenbruck discloses methods and compositions for the treatment of intervertebral disc (IVD) impairment (Abstract). In one embodiment, Moehlenbruck discloses preparing a cross-linked nucleus pulposus tissue composition (para 93-100). The NP may be obtained from any suitable mammalian donor vertebrae (para 93-94). Moehlenbruck discloses that the NP may be harvested by a variety of methods known to those skilled in the art (para 94). Preferably, the annulus fibrosus is sliced radially and the vertebral end plates are separated to expose the NPs (para 94). The NPs is then removed and cross-linked (para 95-98). The cross-linked NPs are collected and lyophilized and pulverized using a freezer-mill (para 98; pulverized is interpreted as synonymous with micronized). The particulate NP material is then sterilized and stored for later use (para 98). 
Moehlenbruck does not explicitly disclose that the intervertebral discs are removed by cutting between the cancellous bone and vertebral endplate. However, Moehlenbruck discloses that the NP may 
Moehlenbruck also does not explicitly disclose that the vertebrae are obtained from a cadaveric donor, or that segments from T9 to L5 are obtained. 
Gorantla discloses methods of isolating bone marrow from cadaveric vertebral bodies (VBs) (Abstract). Gorantla discloses obtaining T8-L5 VBs from cadaveric donors with IVDs excised from the VBs (Donors, VB harvest, Isolation of BM cells). As both Moehlenbruck and Gorantla are directed to methods of isolating VBs, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that nucleus pulposus could be obtained from either living or cadaveric sources. Thus, it would be obvious to try using a cadaveric donor as suggested by Gorantla. 
The combination does not disclose that the NP is dried via vacuum drying. 
Katkov compares different methods of vitrification and the effects on cell viability (Abstract). Katkov explains that there are five basic ways to achieve vitrification, mainstream cryopreservation, lyophilization, vitrification proper, CPAs-free vitrification, and high temperature vitrification (Introduction). Katkov explains that lyophilization has had limited success in preserving mammalian cells and requires long processing times (Section 7). Cells dried via vacuum drying demonstrate good viability and long-term storage (Section 8). Katkov suggests that vacuum drying has potential to be a good alternative to lyophilization for long term storage of viable mammalian cells (Section 8). A skilled artisan would be motivated to substitute the lyophilization of Moehlenbruck with the vacuum drying as suggested by Katkov for the long term storage of viable NP cells.  
Response to Arguments
Applicant's arguments dated 9/20/21 have been fully considered but are moot in part and not persuasive in part. To the extent applicant’s arguments are pertinent to the current grounds of rejection they are responded to below.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gorantla in view of Bourzac and Matsumura. 
Applicant argues that claim 1 requires the additional feature of packaging the frozen material (Response p11). 
In response, the examiner notes that the step of packaging is preceded by the term “optionally”. Therefore, packaging is not considered a requirement of the claim. 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moehlenbruck in view of Gorantla, Bourzac and Matsumura.
Applicant argues that Matsumura fails to disclose or suggest diluting the thawed mixture in saline and injecting into a patient (Response p14). 
In response, the examiner notes that Moehlenbruck is used for the teaching that the composition may combined with saline and administered (See art rejection supra). Matsumura is solely used for demonstrating that it was known in the art to cryopreserve mammalian cells using a polyampholyte.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/KARA D JOHNSON/Primary Examiner, Art Unit 1632